DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
Status of the Claims 
3.	This action is in response to papers filed 25 April 2022 in which claims 1 and  103-104 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
	Any previous rejections not reiterated below are withdrawn in view of the amendments and/or abandonment of previously copending applications.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
4.	Claims 1, 6-14, 16-20, and 102-106 are under prosecution.

Interview Summary
5.	The interview summary filed 25 April 2022 is acknowledged and the interview record is complete.
Claim Interpretation
6.	Claim 1 (upon which claims 6-14, 16-20, and 102-106 depend) is amended to state that “an ambiguous first cumulative signal is generated…”  Thus, the claims require the generation of the claimed ambiguous signal, and are not infringed upon if the same method is performed without the generation of an ambiguous signal (as claimed).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 8-11, 14, 16-18, and 102-106 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010), Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016).
	Regarding claims 1 and 17, Sood et al teach a method of detecting at least three (i.e., more than two) targets (Abstract and paragraph 0025), wherein the targets are nucleic acids molecules in a biological sample (paragraph 0024).  Sood et al teach the method comprises contacting the sample with a plurality of target binding probes and a first set of signal generating probes (paragraph 0008), wherein the set of probes is two sets of probes simultaneously applied to a plurality of targets (i.e., in the sample) and sequentially detecting the two sets of target binding probes (paragraph 0091).  Soo d et al further teach the detecting the signals comprises taking cumulative signals because they detect multiple targets over multiple repetitions (i.e., cumulatively; paragraph 0043).  Sood et al further teach the signals are used for comparative analysis (paragraph 0058), and that the comparison determines the presence of absence (i.e., relative amounts) of the different targets (paragraphs 0071-0072).  
Sood et al also teach comparing signal intensities to determine the presence or absence of a target, and that differential expression is determined (paragraph 0073); thus, it would be obvious a missing target would result in failure to produce a unique signal for a combination of targets in a sample (i.e., due to the absence of a target).
In addition, with respect to the unique identification of a given combination of analytes, it is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
Sood et al further teach the method has the added advantage of allowing disease prediction and monitoring (paragraph 0034).  Thus, Sood et al teach the known techniques discussed above.
	Sood et al do not teach performing PCR.
However, Haber et al teach methods wherein multiplex PCR is performed on samples wherein each multiplex reaction tests for four genes, and that the cumulative signals are measured (page 31, second paragraph).  Haber et al further teach the signals are used to uniquely identify the presence of absence of the at least three polynucleotide analytes in a sample; namely, multi-cancer panels are established to identify markers shared by different diseases (Example 4; page 45).  The identification is unique as the detected nucleic acids are unique due to their absence in normal blood cells (page 15, lines 1-10; see also page 16, lines 5-15 and page 24, lines 20-30); thus, it would be obvious a missing target would result in failure to produce a unique signal for a combination of targets in a sample (i.e., due to the absence of a target).
Haber et al further teach the methods have the added advantage of allowing routine periodic blood screening to monitor a patient’s condition or status over time (page 32, line 25-page 33, line 10).  Thus, Haber et al teach the known techniques discussed above. 
Neither Sood et al nor Haber et al teach an ambiguous result (i.e., claim 1) that is resolved unambiguously via comparison of the two signals (i.e., claims 1 and 17).
However, Ceppi et al teach method using detection probes for PCR products (paragraph 0139), wherein when additional unexpected (i.e., ambiguous with respect to a theoretical hybridization pattern) signals are produced, additional hybridization with a second set of (i.e., modified) probes results in the unambiguous identification (i.e., claim 1) of the targets present (i.e., which probes generating the additional signals), thereby resolving the ambiguity of the additional signals (i.e., claim 17) which has the added advantage of allowing determination of repetition of an amplified sequence (paragraph 0041-042). Thus, Ceppi et al teach the known techniques discussed above.
With respect to adding a first plurality of probes and adding a second plurality of probes, the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.
Thus, any order of addition of the two sets of probes, either sequentially or simultaneously, is an obvious rearrangement of the steps of the cited prior art.
Alternatively, the claim encompasses splitting the sample into subsets and adding each plurality to a different subset, as seen in dependent claim 104.  Haber et al teach sets of probes added to individual sample droplets (page 19, lines 1-15).  Thus, it would have been obvious that each sample subset (i.e., droplet) has its own set of probes.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is also noted that the PCR reaction is not necessarily required to be performed on the sample after additions of the two pluralities of probes.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Sood et al, Haber et al, and Ceppi et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A.	 Allowing disease prediction and monitoring as explicitly taught by Sood et al (paragraph 0034);
B.	Allowing routine periodic blood screening to monitor a patient’s condition or status over time as explicitly taught by Haber et al (page 32, line 25-page 33, line 10); and
C.	Allowing determination of repetition of an amplified sequence as explicitly taught by Ceppi et al (paragraph 0041-042).
  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in techniques useful for detecting target nucleic acids.
Regarding claim 8, the method of claim 1 is discussed above. Sood et al teach the probes are oligonucleotides (i.e., polynucleotides; paragraph 0026), as do Haber et al (page 19, lines 1-10) and  Ceppi et al (paragraph 0051).
Regarding claims 9-11, the method of claim 1 is discussed above. Sood et al teach the use of a single detection channel (i.e., claim 11; paragraph 0035), and that detection require activation of a fluorophore and detection of the signals generated from each fluorophore (i.e., claim 10; paragraph 0036), and that the probes have labels that are fluorophores (i.e., claim 9; paragraph 0035-0037).  Ceppi et al also teach the probes each comprise a fluorophore, in the form of a fluorescent dye (paragraph 0054).
Regarding claim 14, the method of claim 1 is discussed above. Sood et al teach the method detects at least 100 different sets of targets (paragraph 0043), wherein each set includes at least one target (paragraph 0025).  Haber et al teach the detection of 8 different targets (page 31).  Thus, at least seven targets are detected.
Regarding claim 16, the method of claim 1 is discussed above.  Sood et al teach the measurements comprise measuring signal intensity (paragraph 0072), and Haber et al teach detection of fluorescence intensity (page 19, lines 15-25).
	Regarding claim 18, the method of claim 1 is discussed above.
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP § 2123. Thus, the teaching of Sood et al that the sample may be immobilized (paragraph 0022) encompasses the alternate embodiment wherein the sample is not immobilized.   See MPEP § 2123.
Similarly, teachings of Sood et al that:
 The detecting may use microscopy (paragraph 0033) ; and
The detecting may use spectrometry (paragraph 0028)
encompasses the alternate embodiments wherein the sample is not detected using microscopy or spectrometry.
In addition, Sood et al do not teach flow cytometry, the specific embodiment of mass spectrometry, separation, or detection using melting curve analysis.  Thus it would have been obvious to perform the method of claim 1 is accordance with the prohibitions of in the instant claim.
Regarding claim 102, the method of claim 1 is discussed above.  Haber et al teach using threshold values (page 34, lines 20-25).  IN addition, Ceppi et al teach comparing to an expected value (i.e., a theoretical hybridization pattern; paragraph 0042).   Thus, it would have been obvious that any data comparison be compared to an expected (i.e., threshold) value.
Regarding claim 103, the method of claim 1 is discussed above.  Haber et al teach cumulative scoring for at least four different gene amplification products (paragraph 0119), as well as multiplexed assays for all of the genes listed in Table 1 (paragraph 0013), which greatly exceeds the three sets of probes required by claim 1.  
It is also noted that Ceppi et al teach “performing additional hybridization steps with modified sets of probes (paragraph 0042);” the plural recitations “additional hybridization steps” and “sets of probes” in interpreted as encompassing at least two steps of hybridization with two different sets or probes. 
Thus, it would have been obvious to add at least one additional set of probes to generate an additional cumulative signal per probe set.
Regarding claims 104-106, the method of claim 1 is discussed above.  Haber et al teach multiplex reactions are performed by splitting the sample by aliquoting the sample into wells (i.e., claims 104 and 106), which are partitions (i.e., claim 105; page 37, lines 1-15).  Thus, it would have been obvious to split the sample into wells and add each set of probes to a different well.

9.	Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010), Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016) and  Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016) as applied to claim 1 above, and further in view of Mohapatra et al (U.S. Patent Application Publication No. US 2014/0004520 A1, published 2 January 2014).
	Regarding claims 6-7 and 19-20, the method of claim 1 is discussed above in Section 8.
	It is noted that the claimed “pluralities” of probes recited in claim 1 do not necessarily require a plurality of different sequences, but rather merely a plurality of molecules, which could have the same sequence.
Neither Sood et al, Haber et al, nor Ceppi et al teach the limitations the limitations of the instant claims.
However, Mohapatra et al teach a method of detection nucleic acids wherein a plurality of targets are detected using a single universal probe (paragraph 0068); thus, the number of unique probes in each of the pluralities of probes (i.e., molecules) is 1, and therefore less than the number of analytes (i.e., claims 6-7), and each of the (single) probes in each of the pluralities corresponds to (i.e., claim 19), via complementarity for hybridization (i.e., claim 20), one of the at least three analytes.  Mohapatra et al further teach the method has the added advantage of allowing quantitation of the target molecules (paragraphs 0068 and 0071).  Thus, Mohapatra et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Sood et al, Haber et al, and Ceppi et al with the teachings of Mohapatra et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing quantitation of the target molecules as explicitly taught by Mohapatra et al (paragraphs 0068 and 0071).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Mohapatra et al could have been applied to the method of Sood et al, Haber et al, and Ceppi et al with predictable results because the known techniques of Mohapatra et al predictably result in techniques useful for detecting nucleic acids targets.

10.	Claims 12 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010),Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016 ) as applied to claim 1 above, and further in view of Bushkin et al (U.S. Patent Application Publication No. US 2016/0201122 A1, published 14 July 2016).
It is noted that while claim 102 as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claim 12, the method of claim 1 is discussed above in Section 8.
	Neither Sood et al, Haber et al, nor Ceppi et al teach identical fluorophores.
	However, Bushkin et al teach a method of detection nucleic acids, wherein all probes of more than one set are labeled with the same fluorescent moiety, which has the added advantage of allowing determination of whether a first or second nucleic acid (e.g., RNA) is expressed as well as allowing sufficient fluorescence above background (paragraph 0050).  Thus, Bushkin et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Sood et al, Haber et al, and Ceppi et al with the teachings of Bushkin et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing determination of whether a first or second nucleic acid is expressed as well as allowing sufficient fluorescence above background as explicitly taught by Bushkin et al (paragraph 0050).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bushkin et al could have been applied to the method of Sood et al, Haber et al, and Ceppi et al with predictable results because the known techniques of Bushkin et al predictably result in techniques useful for detecting nucleic acids targets.
Regarding claim 102, the method of claim 1 is discussed above.
Bushkin et al teach a method of detection nucleic acids, wherein singles are compared to an expected value, in the form of a threshold, which has the added advantage of allowing standardization of assays (paragraph 0071).  Thus, Bushkin et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Sood et al, Haber et al, and Ceppi et al with the teachings of Bushkin et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing standardization of assays as explicitly taught by Bushkin et al (paragraph 0071).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bushkin et al could have been applied to the method of Sood et al, Haber et al, and Ceppi et al with predictable results because the known techniques of Bushkin et al predictably result in techniques useful for detecting nucleic acids targets.

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010), Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016) as applied to claim 1 above, and further in view of Kohn (U.S. Patent Application Publication No. US 2008/0096767 A1, published 24 April 2008).
	Regarding claim 13, the method of claim 1is discussed above in Section 8.
	Neither Sood et al, Haber et al, nor Ceppi et al teach each probe has a different concentration.
	However, Kohn teaches a method wherein every species of probe is provided in different concentration, which has the added advantage of allowing quantitative determination of the target molecules in a sample (paragraph 0024).  Thus, Kohn teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Sood et al, Haber et al, and Ceppi et al with the teachings of Kohn to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing quantitation of the target molecules as explicitly taught by Kohn (paragraph 0024).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Kohn could have been applied to the method of Sood et al, Haber et al, and Ceppi et al with predictable results because the known techniques of Kohn predictably result in techniques useful for detecting nucleic acids targets.

12.	Claims 17 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010), Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016) as applied to claim 1 above, and further in view of Chetverin et al (U.S. Patent No. 6,103,463, issued 15 August 2000).
It is noted that while claims and 102 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claim 17, the method of claim 1 is discussed above in Section 8.
	Chetverin et al teach resolution of ambiguities in hybridization data by comparison of the data, which has the added advantage of filtering out experimental errors that arise due to imperfections in the hybridization procedure (column 51, lines 10-30).  Thus, Chetverin et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Sood et al, Haber et al, and Ceppi et al with the teachings of Chetverin to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of filtering out experimental errors that arise due to imperfections in the hybridization procedure as explicitly taught by Chetverin et al (column 51, lines 10-30).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Chetverin et al could have been applied to the method of Sood et al, Haber et al, can Ceppi et al with predictable results because the known techniques of Chetverin et al predictably result in techniques useful for detecting nucleic acids targets.
	Regarding claim 102, the method of claim 1 is discussed above.
	Chetverin et al teach use of threshold limits, which compare signals to an expected value (i.e., the threshold), which has the added advantage of aiding unambiguous sequence determination (column 52, lines 55-67).  Thus, Chetverin et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Sood et al, Haber et al, and Ceppi et al with the teachings of Chetverin to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of aiding unambiguous sequence determination as explicitly taught by Chetverin et al (column 52, lines 55-67).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Chetverin et al could have been applied to the method of Sood et al, Haber et al, and Ceppi et al with predictable results because the known techniques of Chetverin et al predictably result in techniques useful for detecting nucleic acids targets.

13.	Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010), Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016) as applied to claim 1 above, and further in view of Kostem et al (U.S. Patent Application Publication No. US 2015/0211054 A1, published 30 July 2015).
It is noted that while claim 102 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 102, the method of claim is discussed above in Section 8.
Kostem et al teach a method of detecting binding of probes to a genomic target (Abstract and paragraph 0166).  The sample is split into compartments and PCR is performed (paragraph 0149), and then pooled and partitioned into physical compartments (paragraph 0150).  Each physical compartment comprises multiple polynucleotides divided into a series of virtual compartments with in each physical compartment, which are then screened within the same physical compartment (paragraphs 0149-0152); thus, the subsets are screened in the same volume (i.e., physical compartment).   Kostem et al also teach method compares measurements to an expected value, in the form of either an expectation maximum (paragraph 0005) or a threshold value (paragraph 0070), and that the method has the added advantage of utilizing minimal compartments and economization of reagents (paragraph 0149).  Thus, Kostem et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Sood et al, Haber et al, and Ceppi et al with the teachings of Kostem et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of utilizing minimal compartments and economizing reagents as explicitly taught by Kostem et al (paragraph 0149).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Kostem et al could have been applied to the method of Sood et al, Haber et al, and Ceppi et al with predictable results because the known techniques of Kostem et al predictably result in techniques useful for detecting nucleic acids targets.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


15.	Claims 1,  8-11, 14, 16-18, and 102-106 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,770,170 B2 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016).
	Both sets of claims recite the same limitations; i.e., contacting probes with subsets (i.e., droplets), detecting three or more targets, different partitions (i.e., droplets), fluorophores, at least seven analytes (i.e., targets), PCR, etc.  Any additional limitations of the ‘356 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘356 claims do not require the claimed comparing of the data.
	However, Sood et al, Haber et al, and Ceppi et al teach comparing data, as well as additional claim limitations as discussed above.  Thus, the modification would be obvious for the reasons already discussed above.






16.	Claims 6-7 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,770,170 B2 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010), Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016) as applied to claim 1 above, and further in view of Mohapatra et al (U.S. Patent Application Publication No. US 2014/0004520 A1, published 2 January 2014) based on the citations and rational provided above.

17.	Claims 12 and 102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,770,170 B2 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010), Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016) as applied to claim 1 above, alternatively further in view of Bushkin et al (U.S. Patent Application Publication No. US 2016/0201122 A1, published 14 July 2016) based on the citations and rational provided above.



18.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,770,170 B2 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010), Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016)  as applied to claim 1 above, and further in view of Kohn (U.S. Patent Application Publication No. US 2008/0096767 A1, published 24 April 2008) based on the citations and rational provided above.


19.	Claims 17 and 102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,770,170 B2 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010), Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016) as applied to claim 1 above, and further in view of Chetverin et al (U.S. Patent No. 6,103,463, issued 15 August 2000) based on the citations and rational provided above.




20.	Claim 102 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,770,170 B2 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010), Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016) as applied to claim 1 above, and further in view of Kostem et al (U.S. Patent Application Publication No. US 2015/0211054 A1, published 30 July 2015) based on the citations and rational provided above.
21.	Claims 1,  8-11, 14, 16-18, and 102-106 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 30-31 of copending Application No. 16/911,268 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016).
	Both sets of claims recite the same limitations; i.e., contacting probes with subsets, cumulative signals, PCR, etc.  Any additional limitations of the ‘268 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘268 claims do not require the claimed comparing of the data.
	However, Sood et al, Haber et al, and Ceppi et al teach comparing data, as well as additional claim limitations as discussed above.  Thus, the modification would be obvious for the reasons already discussed above.
This is a provisional nonstatutory double patenting rejection.
22.	Claims 6-7 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 30-31 of copending Application No. 16/911,268 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010), Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016) as applied to claim 1 above, and further in view of Mohapatra et al (U.S. Patent Application Publication No. US 2014/0004520 A1, published 2 January 2014) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.
23.	Claims 12 and 102 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 30-31 of copending Application No. 16/911,268 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010), Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016) as applied to claim 1 above, alternatively further in view of Bushkin et al (U.S. Patent Application Publication No. US 2016/0201122 A1, published 14 July 2016) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.

24.	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 30-31 of copending Application No. 16/911,268 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010), Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016)  as applied to claim 1 above, and further in view of Kohn (U.S. Patent Application Publication No. US 2008/0096767 A1, published 24 April 2008) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.

25.	Claims 17 and 102 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 30-31 of copending Application No. 16/911,268 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010), Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016) as applied to claim 1 above, and further in view of Chetverin et al (U.S. Patent No. 6,103,463, issued 15 August 2000) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.


26.	Claim 102 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 30-31 of copending Application No. 16/911,268 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010), Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016), and Ceppi et al (U.S. Patent Application Publication No. US 2016/0040249 A1, published 11 February 2016) as applied to claim 1 above, and further in view of Kostem et al (U.S. Patent Application Publication No. US 2015/0211054 A1, published 30 July 2015) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
27.	Applicant's arguments filed 14 December 2020 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Following a discussion of the amendments and the withdrawn 112(b) rejections, Applicant argues on pages 6-7 of the Remarks that the previously cited references do not teach the amendments.
This argument has been considered but is moot in view of the new rejections necessitated by the amendments. 
C.	Applicant generically argues on pages 7-8 of the Remarks Sood et al teach sequential detection; thus Applicant argues Sood et al individually.
In response to Applicant's apparent argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., simultaneous detection of the two cumulative signals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, it is noted that paragraph 0036 of Sood et al clearly discusses simultaneous detection of four fluorescent signals.  
In response to applicant's Arguments against the references individually, it is also noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
D. 	Applicant’s remaining arguments on pages 8-11 of the Remarks rely on the argument that the previously cited references do not teach the amendments.
This argument has been considered but is moot in view of the new rejections necessitated by the amendments. 
E.	Applicant’s arguments on pages 11-16 of the Remarks, which refer to the double-patenting rejections over 16/020,673 have been considered but are moot in view of the abandonment of the ‘673 Application. 
F.	Applicant generically argues on pages 16-20 of the Remarks that the claims of the ‘170 patent do not require all of the elements of the instant claims.
However, all the alleged missing elements, as well as the rationale for combining, are presented above, and the double-patenting rejections are therefore maintained.
Conclusion
28.	No claim is allowed.  
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634

/Robert T. Crow/Primary Examiner, Art Unit 1634